Exhibit 10.1

 

[g243851mmi001.jpg]

 

September 19, 2008

 

Ilan Daskal

1498 Saskatchewan Drive

Sunnyvale, California 94087

 

Dear Ilan,

 

It is my pleasure to extend you an offer to join International Rectifier
Corporation (the “Company”). Your initial position will be Executive Vice
President and Chief Financial Officer, reporting to Oleg Khaykin, President and
Chief Executive Officer, at a starting annual base salary of $350,000.  It is
current contemplated that if accepted, your employment start date would be on or
about October 6, 2008, with your actual employment date reasonably earlier or
later as agreed between you and Oleg.

 

This offer includes the following:

 

·                  Stock Option Award:  Management will recommend to
Compensation and Stock Options Committee of the Board of Directors
(“Compensation Committee”) that you be granted an option to purchase 75,000
shares of IR common stock.  It is anticipated that the option award would be
formally granted on the third business day following the filing of its next
periodic report on Form 10-K or Form 10-Q, whichever is next due, after the date
your employment commences and the exercise price of the options would equal the
fair market value of a share of the Company’s common stock and would be priced
at the closing price of a share of Company stock on the New York Stock Exchange
on that day (provided that if such date is within 15 days prior to the close of
a Company fiscal quarter or is subsequent to the close of a Company fiscal
quarter but prior to the Company’s filing of its periodic report on Form 10-Q or
Form 10-K for such quarter, then such date shall be the third business day
following the filing with the SEC of such report).  The date may be further
extended in the discretion of the Compensation Committee.  The option award will
have a maximum of a five year term commencing on the date of grant.  The option
award will be scheduled to vest, subject to your continued employment, in equal
annual installments over three years from your employment start date.  All
grants are subject to the approval of the Compensation Committee and will also
be subject to the terms and conditions of the Company’s 2000 Incentive Plan, as
amended, as well as the Company’s then standard option award agreement for
employee stock option grants under the plan (provided however, such standard
option award agreement shall be superseded to the extent in conflict with the
provisions of this offer letter).

 

--------------------------------------------------------------------------------


 

·                  Restricted Share Unit Award:  Management will recommend to
Compensation Committee of the Board of Directors that you be granted a
restricted stock unit (“RSU”) award for 25,000 shares of IR common stock (“RSU
Award”).  It is anticipated that the RSU award would be formally granted on the
third business day following the Company’s filing of its next periodic report on
Form 10-K or Form 10-Q, whichever is next due, after the date your employment
commences (provided that if such date is within 15 days prior to the close of a
Company fiscal quarter or is subsequent to the close of a Company fiscal quarter
but prior to the Company’s filing of its periodic report on Form 10-Q or
Form 10-K for such quarter, then such date shall be the third business day
following the filing with the SEC of such report).  The date may be further
extended in the discretion of the Compensation Committee.  The award of
restricted stock units will be scheduled to vest, subject to your continued
employment, in equal annual installments over three years from your employment
start date.  All grants are subject to the approval of the Compensation
Committee and will also be subject to the terms and conditions of the Company’s
2000 Incentive Plan, as amended, as well as the Company’s then standard award
agreement for RSUs under the plan (provided however, such standard RSU award
agreement shall be superseded to the extent in conflict with the provisions of
this offer letter).

 

·                  Incentive Plan:  You will participate in the annual executive
incentive bonus plan, with a bonus target of seventy (70%) percent of your base
salary.  Neither your bonus target nor your annual base pay shall be reduced
during the first two years from your employment start date.  The bonus plan
includes corporate and individual objectives.  The corporate objectives have
been established by the Compensation Committee.  Your individual objectives will
be established by the Compensation Committee with recommendations from the
Company’s Chief Executive Officer.

 

·                  Severance Agreement:  The Company’s offer includes the
benefits set forth in the attached Severance Agreement (“Severance Agreement”)
that provides for certain benefits under Section 2 therein in the event of a
Qualifying Termination on certain terms and conditions as described in the
Severance Agreement.

 

·                  Other Severance:  If your employment by the Company is
terminated for any reason other than by the Company with Cause or you terminate
your employment for Good Reason (as defined below) and such termination does not
constitute a Qualifying Termination that gives rise to your eligibility for
benefits under Section 2 of the Separation Agreement, you will receive as
severance a cash amount equal to the sum of one times your annual Base Pay and
that year’s Target Bonus.  In such event, with respect to any stock options that
are vested as of the date of your employment termination, you will have one year
following your employment termination for the purposes of the exercise of stock
options under the Company’s stock option plan, after which time any and all of
your stock options that you have not exercised shall terminate and be of no
further force and effect; provided however, your vested stock options shall be
subject to all other terms and conditions of the plan and other documents under
which the options were originally granted, including, without limitation, early
termination upon the first to occur of (i) the maximum year term of such options
upon grant or (ii) a change of control of the Company, in each case on the terms
provided for under the applicable option plan and option agreement.  You will
only be entitled to receive the benefits described in this paragraph upon a
termination of employment upon your execution and delivery to the Company of a
release agreement in the form set forth in Section 2(p) of the Severance
Agreement. (For purposes of this paragraph, the terms Cause, Qualifying
Termination, Base Pay and Target Bonus, have the meanings set forth in the
Separation Agreement.)  If, however, your employment by the Company is
terminated for any reason other than by the Company with Cause or by you for
Good Reason and

 

--------------------------------------------------------------------------------


 

such termination constitutes a Qualifying Termination that gives rise to your
entitlement to benefits under Section 2 of the Separation Agreement, you will
only be entitled to the benefits provided under the Separation Agreement and
will not be entitled to any additional benefits under this paragraph (and if a
Qualifying Termination has occurred under the Separation Agreement giving rise
to your entitlement to benefits under Section 2 thereunder and you have not yet
been granted the RSU Award, on the date of the Qualifying Termination, the
Company’s obligation to grant the RSU Award will terminate and you will instead
be entitled to be paid a cash payment in an amount equal to 25,000 multiplied by
the per share closing price of the Company’s common stock on such date in
addition to the other benefits to which you would be entitled under
Section 2(a) of the Separation Agreement, subject to and on such terms and
conditions as such other benefits would be payable thereunder).For purposes of
this offer letter and its “Other Severance” provision, “Good Reason” means that
the following has occurred without your prior written consent: you do not hold
the title and perform the similar functions of the Company’s Chief Financial
Officer. Before “Good Reason” has been deemed to have occurred, you must give
the Company written notice detailing why you believe the Good Reason event has
occurred and such notice must be provided to the Company within sixty days of
the initial occurrence of such alleged Good Reason event(s) or else such Good
Reason event(s) will be deemed to have been irrevocably waived by you.  The
Company shall then have thirty days after its receipt of written notice to cure
or remedy the items cited in the written notice so that “Good Reason” will not
have formally occurred with respect to the event(s) in question.  If the Company
does not timely remedy or cure the Good Reason events, then your employment
shall be terminated for Good Reason as of the end of the thirty day cure
period.  Any dispute regarding the application of this “Other Severance” section
shall be resolved through arbitration on the same terms and conditions as is set
forth in Section 7 of the Separation Agreement.

 

·                  Signing Bonus: You will be entitled to receive a one-time
signing bonus from the Company equal to $125,000; provided however, if you
voluntarily terminate your employment with the Company within one year following
the your employment start date for reasons other than a Qualifying Termination
(as defined in the Severance Agreement), you will repay such amount within 30
days following the date of your employment termination.

 

·                  International Rectifier’s Executive Relocation package:  A
copy of the relocation policy has been provided for your reference.  The
relocation package must be used within twelve (12) months of your start date. 
Should you voluntarily terminate your employment with the Company within one
year following the your employment start date for reasons other than Good Reason
(as defined in this offer letter) a Qualifying Termination (as defined in the
Severance Agreement), you will reimburse the Company for any relocation benefits
expended within 30 days following the date of your employment termination.  The
foregoing sentence shall supersede the terms for the time and amount of
reimbursement upon voluntary termination of employment otherwise set forth in
the Company’s relocation policy.

 

·                  Temporary Living Assistance:  International Rectifier will
provide you with up to twelve months of temporary living assistance not to
exceed $3,000 per month and reasonable coach air fare (up to approximately
weekly) for you from your current residence to the Los Angeles/Southern
California area, while you and your family make the transition to the Los
Angeles/Southern California area.

 

--------------------------------------------------------------------------------


 

·                  Closing assistance on the sale of your current residence:
International Rectifier will reimburse you a maximum of six (6%) percent towards
closing costs on the sale of your current residence (maximum reimbursable sales
price of $1,500,000 will apply).

 

·                  Closing assistance on the purchase of a home in the Los
Angeles/Southern California area:  International Rectifier will reimburse you up
to two (2%) percent for closing costs on the purchase of a home in the Los
Angeles/Southern California area (maximum reimbursable purchase price of
$1,500,000 will apply).

 

·                  Tax Relief:  Items related to your relocation package which
are considered taxable will be grossed up to offset tax liabilities you may
incur.

 

·                  Car Allowance:  Once you relocate to El Segundo, California,
you will receive $560.00 a month car allowance.  Employees receiving a car
allowance must purchase insurance coverage and provide evidence of such
insurance to the Company’s Treasury department.  Insurance maintained by the
employee on the vehicle should be no less than $100,000.00 bodily injury, each
person 300,000.00 each accident and $50,000.00 property damage each accident.

 

·                  International Rectifier Benefits:  This offer includes paid
time off, medical, dental, life insurance, 401(k) plan, and all other benefits
in accordance with standard company plans and any revisions thereof.

 

·                  Reimbursement of Legal Expenses: International Rectifier
shall reimburse you or pay the reasonable legal fees incurred by the you
relating to the negotiation and preparation of this offer letter and the
Severance Agreement, provided that in no event shall International Rectifier’s
obligation with respect to such reimbursement or payment of such legal fees
exceed TEN THOUSAND DOLLARS ($10,000).

 

Employment at International Rectifier is contingent upon proof of legal right to
work in the United States, satisfactorily completing a post-offer physical
examination, drug test and background check. Arrangements will be made to
accomplish this upon the acceptance of this offer. Your employment is at will
and can be terminated by either party at any time, for any reason, with or
without cause. International Rectifier reserves the right to change the terms
and conditions of anyone’s employment at any time.

 

New Hire Orientation will be held from 9:15am - 3:00pm on your first day. Please
report to the first floor reception area at 101 N. Sepulveda Blvd. El Segundo,
CA 90245.

 

Your acceptance of this offer and the conditions upon which it is made will be
confirmed by your signing and returning this agreement. This offer will expire
if not accepted by September 23, 2008.

 

Please let me know if you have any questions.  We’re looking forward to you
joining the IR senior leadership team.

 

 

Sincerely,

 

--------------------------------------------------------------------------------


 

Acknowledgement & acceptance

 

Your acceptance of this offer and the conditions upon which it is made will be
confirmed by your signing and returning this agreement

 

 

 

 

 

Ilan Daskal

L. P. Quiggle

 

Vice President, Human Resources

 

 

 

 

9/21/08

 

9/22/08

Date

Date

 

--------------------------------------------------------------------------------